ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendments
1)	Acknowledgment is made of Applicant’s amendments filed 10/13/21 and 07/15/21 in response to the non-final Office Action mailed 04/15/21.  
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative Elizabeth A. Doherty. See Interview Summary and attachment.
	Claim 19 has been canceled.
	Claims 17, 18, 20, 23, 24 and 31 are amended as set forth below:
--Claim 17 (Currently Amended). A method of treating cancer in a cancer patient, comprising administering orally to the cancer patient an effective amount of an attenuated strain of Salmonella comprising at least one copy of a DNA molecule comprising a eukaryotic expression cassette encoding PD-L1, wherein the 
PD-L1 is a protein comprising an amino acid sequence as set forth in SEQ ID NO: 1 or an amino acid sequence having at least 80% sequence identity with SEQ ID NO: 1, wherein
	immunogenicity of the protein comprising [[an]] the amino acid sequence having at least 80% sequence identity with SEQ ID NO: 1 is reduced by less than 50% when compared to the immunogenicity of [[a]] the protein comprising the amino acid sequence as set forth in SEQ ID NO: 1; and wherein 
the cancer comprises PD-L1-positive tumor cells and the immunogenicity of the protein is PD-L1-specific immunogenicity.
Claim 18 (Currently amended). The method of claim 17, wherein the attenuated strain of Salmonella provides anti-cancer immunotherapy to the cancer patient 
--Claim 20 (Currently amended). The method of claim 17, wherein the method further comprises administering chemotherapy, radiotherapy or biological cancer therapy, wherein the attenuated Salmonella is administered before, during and/or after the chemotherapy or the radiotherapy 
--Claim 23 (Currently amended) The method of claim 21, wherein the at least one further DNA vaccine encodes a tumor antigen selected from the group consisting of Wilms’ Tumor Protein (WT1), Mesothelin (MSLN), carcinoembryonic antigen (CEA), and CMV pp65, and/or encodes a tumor stroma antigen selected from the group consisting of VEGFR-2 and human fibroblast activation protein (FAP).
Claim 24 (Currently Amended) The method of claim 23, wherein the at least one further DNA vaccine encodes a tumor antigen selected from the group consisting of Wilms’ Tumor Protein (WT1) having the amino acid sequence as set forth in SEQ ID NO: 6, Mesothelin (MSLN) having the amino acid sequence as set forth in SEQ ID NO: 7, CEA having the amino acid sequence as set forth in SEQ ID NO: 8, CMV pp65 having the amino acid sequence as set forth in SEQ ID NO: 9, CMV pp65 having the amino acid sequence as set forth in SEQ ID NO: 10, and CMV pp65 having the amino acid sequence as set forth in SEQ ID NO: 11; and wherein the at least one further DNA vaccine encodes a tumor stroma antigen selected from the group consisting of VEGFR-2 having the amino acid sequence as set forth in SEQ ID NO: 12, and human fibroblast activation protein (FAP).--
--Claim 31 (Currently Amended) The method of claim 30, wherein the at least one further DNA vaccine comprises a S. typhi Ty21a encoding the VEGFR-2, wherein the VEGFR-2 comprises the amino acid sequence of SEQ ID NO: 12.--
Status of Claims
3)	Claims 17, 24, 26-28 and 31 have been amended via the amendment filed 10/13/2021.
	Claim 19 has been canceled via this Examiner’s amendment.
	Claims 17, 18, 20, 23, 24 and 31 are amended via this Examiner’s amendment.
	The examination was extended to the lymphoma, myeloma, lung cancer, NSCLC, melanoma, renal cell cancer, ovarian cancer, merkel cell carcinoma, bladder cancer, head and neck cancer, colorectal cancer, esophageal cancer, cervical cancer, gastric cancer, hepatocellular cancer, prostate cancer, breast cancer, pancreatic cancer, and thyroid cancer species; the accompanying chemotherapy and radiotherapy species; and the further DNA vaccine encoding the Wilms’ Tumor Protein species of SEQ ID NO: 6; the further DNA vaccine encoding the MSLN species of SEQ ID NO: 7;  the further DNA vaccine encoding the CEA species of SEQ ID NO: 8; the further DNA vaccine encoding the CMV pp65 species of SEQ ID NO: 9; the further DNA vaccine encoding the CMV pp65 species of SEQ ID NO: 10; and the 
	Claims 17, 18 and 20-31 are pending and are under examination.	
Objection(s) Withdrawn
4)	The objection to the specification and claim 17 made in paragraph 8 of the Office Action mailed 04/15/21 is withdrawn in light of Applicant’s amendment to claim 17.
5)	The objection to claim 26 made in paragraph 17(a) of the Office Action mailed 04/15/21 is withdrawn in light of Applicant’s amendment to the claim.
6)	The objection to claims 24 and 28 made in paragraph 17(b) of the Office Action mailed 04/15/21 is withdrawn in light of Applicant’s amendment to the claims.
7)	The objection to claims 24, 28 and 31 made in paragraph 17(c) of the Office Action mailed 04/15/21 is withdrawn in light of Applicant’s amendment to the claims.
Rejection(s) Moot
8)	The rejection of claim 19 made in paragraph 10 of the Office Action mailed 04/15/21 under 35 U.S.C § 112(a) as containing inadequate written description is moot in light of the cancellation of the claim.
9)	The rejection of claim 19 made in paragraph 12(e) of the Office Action mailed 04/15/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claim.   
10)	The rejection of claim 19 made in paragraph 14 of the Office Action mailed 04/15/21 under 35 U.S.C § 102(a)(1) as being anticipated by Wieckowski et al. (In: Third CRI-CIMT-EATI-AACR International Cancer Immunotherapy Conference, Abstracts/Poster session B, #B057, page 186, Translating Science into Survival, Program and Proceedings, Mainz, Germany, 6-9 September 2017, of record) moot in light of the cancellation of the claim.
Rejection(s) Withdrawn
11)	The rejection of claims 17, 18 and 30-31 made in paragraph 10 of the Office Action mailed 04/15/21 under 35 U.S.C § 112(a) as containing inadequate written description is withdrawn in light of the claim amendments.   
12)	The rejection of claim 17 made in paragraph 12(a) of the Office Action mailed 04/15/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.   
13)	The rejection of claim 27 made in paragraph 12(b) of the Office Action mailed 04/15/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the claim.   
14)	The rejection of claims 18 and 20-31 made in paragraph 12(e) of the Office Action mailed 04/15/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicant’s amendment to the base claim.   
15)	The rejection of claims 17, 18 and 25-28 made in paragraph 14 of the Office Action mailed 04/15/21 under 35 U.S.C § 102(a)(1) as being anticipated by Wieckowski et al. (In: Third CRI-CIMT-EATI-AACR International Cancer Immunotherapy Conference, Abstracts/Poster session B, #B057, page 186, Translating Science into Survival, Program and Proceedings, Mainz, Germany, 6-9 September 2017, of record) is withdrawn in light of Applicant’s claim amendments.
16)	The rejection of claims 20-24 and 29-31 made in paragraph 16 of the Office Action mailed 04/15/21 under 35 U.S.C § 103 as being obvious over Wieckowski et al. (In: Third CRI-CIMT-EATI-AACR International Cancer Immunotherapy Conference, Abstracts/Poster session B, #B057, page 186, Translating Science into Survival, Program and Proceedings, Mainz, Germany, 6-9 September 2017, of record) as applied to claim 17 above and further in view of Lubenau and Springer (US 20160068801 A1, of record) and Niethammer et al. (BMC Cancer 12: 361, pages 1-8, 2012, of record) (Niethammer et al., 2012) is withdrawn in light of Applicant’s claim amendments.
Relevant Art
17)	The reference made of record and not currently relied upon in any of the rejections is considered pertinent to Applicant’s disclosure: 
		PD-L1 is expressed on a wide range of tumor cells. See at least abstract of Zheng et al. (Oncol. Lett. 18: 5399-5407, 2019); and the last full sentence of page 692 of Keir et al. Ann. Rev. Immunol. 26: 677-704, 2008.
Conclusion
18)	Claims 17, 18 and 20-31, now renumbered as claims 1, 2 and 3-14 respectively are allowed. Support for the amendments is present all through the as-filed specification including Figures, Examples and Tables.  
	Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected the lymphoma, myeloma, lung cancer, NSCLC, melanoma, renal cell cancer, ovarian cancer, merkel cell carcinoma, bladder cancer, head and neck cancer, colorectal cancer, esophageal cancer, cervical cancer, gastric cancer, hepatocellular cancer, prostate cancer, breast cancer, pancreatic cancer, and thyroid cancer species; the accompanying chemotherapy and radiotherapy species; and the further DNA vaccine encoding  In view of this withdrawal of the species election requirement as to the rejoined species, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01. 
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

January, 2022